I agree with the conclusions reached by Judge O'QUINN on the questions discussed by him in the foregoing opinion; but, since these views are at variance with what this court held on the former appeal, in an opinion written by Judge WALKER, I will state very briefly why I have changed my opinion on the main question involved — that of abandonment of a part of their rural homestead by Janes and wife.
On the former appeal, whilst I tried to acquaint myself with all the facts relevant to the question of abandonment of a part of their rural homestead by Janes and wife, I failed to do so as thoroughly as I should. On the present appeal, I have, I think, analyzed and properly weighed all the facts and circumstances bearing upon this question, as the same are stated in Judge O'QUINN'S opinion, and I cannot now escape the conclusion that these facts and circumstances show an abandonment by Janes and wife of the 40 acres called the "Silver City addition" as a matter of law.
In the second place, on the question of abandonment, I failed on the former appeal to grasp and apply the distinction between that line of authorities touching the abandonment of a rural homestead, where a municipality, without the consent of the owner of the rural homestead, had extended the corporate limits of the municipal corporation, so as to include the rural homestead of one not consenting thereto, and that line of decisions touching the question of the abandonment of a part of the rural homestead by its owner of his own volition. I find, upon closer scrutiny of these two lines of authority, that there is a vast distinction in these respects, as I think is manifest from the authorities cited and discussed in Judge O'QUINN'S opinion.
I have therefore concluded that upon the undisputed facts in this case, showing the acts and declarations of Janes and wife touching the 40 acres cut off and designated as the "Silver City addition to the city of Beaumont," they, beyond all doubt, intended to abandon and did abandon that much of their once rural homestead, and that no part of this 40 acres was ever afterwards stamped with the homestead character.